DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10319047. Although the claims at issue are not identical, they are not patentably distinct from each other because the following. A table comparison for comparing claim 1 of this application and claim 1of U.S Patent No. 10319047.
Claim 1 of this application
Claim 1 of U.S Pat # 10319047
A processor implemented method comprising: calculating a life event probability score associated with each of a plurality of life event classes for each of a plurality of life event data using a 
concurrently, a life event probability score associated with each of a plurality of life event classes for each of the plurality of life event data using a plurality of metadata associated with each 

calculating, concurrently, a conversation probability score associated with each of the plurality of life event classes for each of the plurality of created conversations based on the extracted metadata and the determined life event probability score associated with each of the plurality of life event data within each of the plurality of created conversations
generating a graphical user interface that displays a conversation report detailing one or more message times, a message frequency within each conversation, one or more post senders, a plurality of post 
and transmitting the generated conversation report to a user.


As can be seen above, besides wording differences, the main difference between the patented claims and the pending claims are that the pending claims also fail to recite “receiving, by a processor, a plurality of social media data; identifying a plurality of life event data within the plurality of social media data; assigning a first life event class within the plurality of life event classes to each of the plurality of life event data based on the life event probability score; creating a plurality of conversations, concurrently, by grouping the plurality of life event data associated with a common social media exchange; extracting a plurality of metadata associated with the plurality of created conversations”. However, it would have been obvious to “one of ordinary skill” in the art at the time the invention was filed to apply the teachings of the patented claims to achieve the limitations stated in the pending claims.
Whereas Fleischman further discloses:
assigning a first event class ([0085] in scene classification, once a shot boundary is detected a scene classifier is used to determined what scene the shot is focused on) within the plurality of event classes to each of the plurality of event data based on the  event probability score;

Additionally, Bhagwan discloses:
receiving, by a processor, a plurality of social media data ([0024] an automatic mining capability is provided which peruses a user’s electronic messages such as social media website posts);
identifying a plurality of life event data within the plurality of social media data ([0022] life events may be recognized by analyzing, extracting information including metadata from the electronic messages);
creating a plurality of conversations ([0029] electronic message information manager may be used to process electronic messages and provide a life event summary which includes past conversations) by grouping the plurality of life event data (Fig. 1 #106 Electronic messages) associated with a common social media exchange ([0029] messages may be comprised from social media applications);
extracting a plurality of metadata associated with the plurality of created conversations ([0030] extract information like metadata associated with the messages).
Where one of ordinary skill in the art would have been motivated to make this modification in order to identify events in the lives of users using at least information contained in one or more such electronic messages (Bhagwan [0003]).

 Claims 2-17 of the present application are similarly rejected over claims 1-20 of U.S Pat # 10319047.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 13-17, the instant claims recite the limitation of "A computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method".  The claims are directed toward an article of manufacture and normally would be statutory.  However, the specification, at paragraph 0022, defines or exemplifies a computer-readable storage medium in a  manner such as "A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire"  Applicant is advised to amend the respective claims to exclude such transitory embodiments by adding “non-transitory” to the computer-readable storage medium which would render the claims statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman (U.S Pub # 2011041080) in view of Liu (U.S Pub # 20140172427) and in further view of Ranganath (U.S Pub # 20140229552).
With regards to claim 1, Fleischman discloses a process implemented method comprising:
calculating a life event probability score ([0069] the social media/event alignment determines a confidence score that a given social media content refers to a specific event. This confidence score represents the likelihood, probability that the social media content item is relevant to the event) associated with each of a plurality of life event classes ([0083] the classifier is applied to each frame, producing a sequence of class labels) for each of a plurality of life event data using a plurality of metadata associated with each of the plurality of life event data ([0040] the metadata alignment engine aligns video event segments with metadata instances that are meaningful information regarding the event or topic) and a plurality of content associated with each of the plurality of life event data ([0082] image features are features generated from individual frames within a social media video).
Fleischman does not disclose however Liu discloses:

generating a graphical user interface that displays a conversation report ([0022] summarization service that aggregates and filter a stream of messages) detailing one or more message times ([0026] timestamp), a message frequency within each conversation ([0044] number of messages), one or more post senders ([0026] identifier of user who wrote the message), a plurality of post content ([0026] content), one or more post timestamps ([0026] timestamp).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the social interest system of Fleischman by the summarization system of Liu to summarize participant messages into one area.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide summaries of events from social media messages (Liu [0004]).
	Ranganath discloses:
wherein the plurality of life event classes is selected from a group consisting of a birthday class, a marriage class, a childbirth class, and a graduation class ([0021] social networking system may be aware of important events in the lives of its users, such as birthdays, weddings, or anniversaries. In particular, when a user of a social networking system has an upcoming life event that might warrant gift giving from other individuals, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media system of Fleischman and Liu by the life event system of Ranganath to include life events such as birthdays, marriages, childbirths, and graduations to categorize users’ life events.
One of ordinary skill in the art would have been motivated to make this modification in order to store information about users to increase user loyalty and connect advertisers in a more focused manner (Raganath [0004]).
Claims 7 and 13 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Fleischman does not disclose however Liu discloses:
wherein the plurality of social media data includes at least one of a plurality of user posts, a plurality of user comments, a plurality of user replies, and a plurality of user messages ([0030] participant messages).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the social interest system of Fleischman by the summarization system of Liu to summarize participant messages into one area.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide summaries of events from social media messages (Liu [0004]).
	Claims 8 and 14 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Fleischman does not disclose however Liu discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the social interest system of Fleischman by the summarization system of Liu to summarize participant messages into one area.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide summaries of events from social media messages (Liu [0004]).
	Claims 9 and 15 correspond to claim 3 and are rejected accordingly.
	With regards to claim 4, Fleischman further discloses:
wherein assigning the first life event class to each of the plurality of life event data includes assigning the life event class corresponding to the highest life event probability score ([0091] when the most likely alignment with the highest probability or score passes a threshold, the event is associated with the metadata instance as a class type).
	Claims 10 and 16 correspond to claim 4 and are rejected accordingly.
	With regards to claim 5, Fleischman further discloses:
wherein assigning a second life event class to each of the plurality of created conversations includes assigning the life event class corresponding to the highest conversation probability score ([0091] when the most likely alignment with the highest 
Claims 11 and 17 correspond to claim 5 and are rejected accordingly.
With regards to claim 6, Fleischman further discloses:
wherein identifying the plurality of life event data includes filtering a plurality of social media data not associated with a life event ([0098] social media content items that do not pass initial filters are removed from further processing).
Fleischman does not disclose however Ranganath discloses:
wherein a life event includes at least one of a birthday, a graduation, a marriage, a childbirth, and a travel experience ([0021] social networking system may be are of important events in the lives of its users, such as birthdays, weddings, or anniversaries. In particular, when a user of a social networking system has an upcoming life event that might warrant gift giving from other individuals, such as a birthday, wedding, baby shower, graduation or the like, the social networking system may send gift suggestions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the social media system of Fleischman and Liu by the life event system of Ranganath to include life events such as birthdays, marriages, childbirths, and graduations to categorize users’ life events.
One of ordinary skill in the art would have been motivated to make this modification in order to store information about users to increase user loyalty and connect advertisers in a more focused manner (Raganath [0004]).
Claim 12 corresponds to claim 6 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARK D FEATHERSTONE/           Supervisory Patent Examiner, Art Unit 2166